RUDKIN, Circuit Judge.
This is an appeal from an order denying a petition for a writ of habeas corpus in a deportation proceeding arising under the Immigration Law. Deportation was ordered on the ground that the appellant was found managing a house of prostitution, or music or dance hall, or other place of amusement or resort habitually frequented by prostitutes. The testimony before the department was exceedingly brief and without substantial conflict. Two immigrant inspectors testified that they visited a rooming house in Sacramento and there met the appellant, by whom they were taken into one of the rooms. The appellant asked *112if they wanted a girl, stating that she had only one. The girl was then brought in, and the appellant asked whieh one would take her first, whereupon one of the inspectors took the girl into another room. The appellant was called as a witness in her own behalf, and while she denied that she herself had committed acts of prostitution at the rooming house, or that the rooming house was a house of prostitution, or that she had received any of the earnings of prostitutes, she made no denial of the facts testified to by the inspectors. On this record, the finding of the department was so far supported by the testimony as to preclude judicial interference.
The order of the court below is therefore affirmed.